Case 1:16-cv-23925-CMA Document 105 Entered on FLSD Docket 02/11/2019 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 16-23925-CIV-ALTONAGA/O’Sullivan

  FIOR PICHARDO DE VELOZ,

         Plaintiff,
  vs.

  MIAMI-DADE COUNTY, et al.,

        Defendants.
  _____________________________/

                        ORDER ADMINISTRATIVELY CLOSING CASE

         THIS CAUSE came before the Court on the Defendants’ Motion to Stay Pending Petition

  for Writ of Certiorari or, in the Alternative, Pending Motion to Dismiss State Law Claims [ECF

  No. 104]. Defendants request a stay of discovery, advising they intend to file a petition for writ of

  certiorari with the United States Supreme Court no later than April 19, 2019. Accordingly, and to

  conserve the parties’ and judicial resources, it is

         ORDERED AND ADJUDGED that this matter is STAYED until April 19, 2019, or,

  should Defendants file their petition, the petition is decided. The Clerk is directed to CLOSE this

  case for administrative purposes only. The case may reopened upon motion by any party. All

  pending motions are denied as moot.

         DONE AND ORDERED in Miami, Florida, this 11th day of February, 2019.



                                                           _________________________________
                                                           CECILIA M. ALTONAGA
                                                           UNITED STATES DISTRICT JUDGE
  cc:    counsel of record
